Fourth Court of Appeals
                                           San Antonio, Texas

                                                  JUDGMENT
                                               No. 04-18-00118-CV

      Jesus VIRLAR, M.D. and GMG Health Systems Associates, P.A., a/k/a and d/b/a Gonzaba
                                    Medical Group,
                                       Appellants

                                                           v.

                                                 Jo Ann PUENTE,
                                                     Appellee

                        From the 131st Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2014-CI-04936
                               Honorable Norma Gonzales, Judge Presiding

                                      BEFORE THE EN BANC COURT 1

         In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
awarding damages for future loss of earning capacity is MODIFIED to reflect that Appellee Jo
Ann Puente recover damages from appellants in the amount of $880,429.00. As modified, the
portion of the trial court’s judgment awarding damages for future loss of earning capacity is
AFFIRMED. We do not disturb any other damages awarded by the jury. Further, the judgment of
the trial court is REVERSED IN PART and this cause is REMANDED for the trial court (1) to
conduct an evidentiary hearing on any benefit received by Puente from C.P.’s settlement with the
hospital pursuant to Utts v. Short, 81 S.W.3d 822 (Tex. 2002), and apply any appropriate settlement
credit, if any, and (2) to sign a new judgment in conformity with this court’s opinion. Costs of
appeal are taxed against the party incurring same.

           Appellee Jo Ann Puente’s second motion for rehearing is GRANTED.

           SIGNED October 14, 2020.

                                                            _____________________________
                                                            Liza A. Rodriguez, Justice



1
    Justice Rebeca C. Martinez has recused herself from this appeal.